UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7757



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LESLIE DIANE GIBSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CR-96-30056; CA-05-505-7)


Submitted: April 27, 2006                        Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leslie Diane Gibson, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Leslie Diane Gibson seeks to appeal the district court’s

order denying relief on her Fed. R. Civ. P. 60(b) motion, which the

district court properly construed as a successive 28 U.S.C. § 2255

(2000) motion.          An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A

certificate of appealability will not issue absent “a substantial

showing     of    the    denial       of   a    constitutional       right.”    28   U.S.C.

§   2253(c)(2)      (2000).       A    prisoner        satisfies     this     standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of her constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,       252   F.3d      676,     683    (4th   Cir.    2001).      We   have

independently reviewed the record and conclude that Gibson has not

made the requisite showing.

             Additionally, we construe Gibson’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                      To obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1)    a     new   rule        of    constitutional        law,    previously


                                               - 2 -
unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty.    28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000).       Gibson’s

claim does not satisfy either of these conditions.              For these

reasons,   we   deny   a   certificate   of   appealability,   decline   to

authorize Gibson to file a successive § 2255 motion, and dismiss

the appeal.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED




                                   - 3 -